Bleckley, Judge.
1. The note in suit being resisted by the maker, because of alleged failure of consideration, and one of the questions being, whether the plaintiff (who claimed to have purchased for value before maturity) paid value, parol evidence that he held two notes on the payee from whom he purchased, and that, in the purchase, one of these was surrendered, and a credit entered upon the other, is admissible, the credit being, in its nature, a mere receipt. But this evidence alone is not sufficient in a doubtful case, to make clear the payment of value. To do this, the amount of the indebtedness which was canceled should appear, and, moreover, that it was a real indebtedness ; to show which, the notes should be produced, or their non-production ac*86counted for, and their contents proved, or else the consideration for which they were given, and its value should be established. As to the note surrendered, the fact of its surrender would account for its non-production, the presumption being that it was destroyed; but the substance of its contents should be made to appear in order for a debt to be inferred therefrom.
2. Upon the question whether the note in suit was transferred before or not until after due, newly discovered evidence that the plaintiff and the payee were heard, some months after the note became due, in conversation respecting it, and the latter was then proposing to sell to the former, who did not purchase, but, as the witness understood, was to have the note in order to manage its collection, is material.
Judgment reversed.